



FIFTH AMENDMENT TO CREDIT AGREEMENT
THIS FIFTH AMENDMENT TO CREDIT AGREEMENT (this “Agreement”) is entered into as
of August 7, 2020 by and among VERTEX ENERGY, INC., a Nevada corporation
(“Parent”), VERTEX ENERGY OPERATING, LLC, a Texas limited liability company (the
“Lead Borrower”), the other Borrowers signatory hereto, ENCINA BUSINESS CREDIT,
LLC, as Agent, and the Lenders signatory hereto.
W I T N E S E T H:
WHEREAS, Parent, the Lead Borrower, the other Loan Parties, Agent and the
Lenders from time to time party thereto are parties to that certain Credit
Agreement dated as of February 1, 2017 (as amended prior to the date hereof and
as it may be further amended, restated, supplemented or modified from time to
time, the “Credit Agreement”; unless otherwise defined herein, capitalized terms
used herein that are not otherwise defined herein shall have the respective
meanings assigned to such terms in the Credit Agreement); and
WHEREAS, the Loan Parties have requested that the Agent and Lenders amend
certain provisions of the Credit Agreement, and subject to the satisfaction of
the conditions set forth herein, the Agent and the Lenders signatory hereto are
willing to do so, on the terms set forth herein.
NOW, THEREFORE, in consideration of the mutual agreements, provisions and
covenants contained herein, the parties agree as follows:
1.Amendments to Credit Agreement. Upon satisfaction of the conditions set forth
in Section 2 hereof, the Credit Agreement is hereby amended as follows:
(a)
Section 1.01 of the Credit Agreement is hereby amended by (i) adding the
following new defined terms in their proper alphabetical order and (ii) amending
and restating certain existing defined terms as set forth below:

“Aggregate CapEx Term Loan Commitments” means the sum of the CapEx Term Loan
Commitments of all the Lenders. As of the Fifth Amendment Date, the Aggregate
CapEx Term Loan Commitments are $2,000,000.
“Applicable Percentage” means with respect to any Lender at any time, (a) with
respect to the initial Term Loan, the percentage (carried out to the ninth
decimal place) of the aggregate Outstanding Amount of initial Term Loans
represented by the Outstanding Amount of each Lender’s initial Term Loan, (b)
with respect to the Initial Delayed Draw Term Loan, prior to the Initial Delayed
Draw Term Loan Commitment Expiration Date, the percentage (carried out to the
ninth decimal place) of the Aggregate Initial Delayed Draw Term Loan Commitment
represented by such Lender’s Initial Delayed Draw Term Loan Commitment at such
time, (c) with respect to the Additional Delayed Draw Term Loan, prior to the
Additional Delayed Draw Term Loan Commitment Expiration Date, the percentage
(carried out to the ninth decimal place) of the Aggregate Additional Delayed
Draw Term Loan Commitment represented by such Lender’s Additional Delayed Draw
Term Loan Commitment at such time and (d) with respect to the CapEx Term Loan,
prior to the CapEx Term Loan Commitment Expiration Date, the percentage (carried
out to the ninth decimal place) of the Aggregate CapEx Term Loan Commitment
represented by such Lender’s CapEx Term Loan Commitment at such time. The
initial Applicable Percentage of each Lender with respect to the initial Term
Loan, the Initial Delayed Draw Term Loan, the Additional Delayed Draw Term Loan
and CapEx Loans is set forth opposite the name of such Lender on Schedule 2.01
or in the Assignment and Assumption pursuant to which such Lender becomes a
party hereto, as applicable.


“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the rate of interest in effect for such day as publicly announced from
time to time by Reference Bank as its “prime rate”; (b) the Federal Funds Rate
for such day, plus 0.50%; and (c) the LIBOR Rate for a one month interest period
as determined on such day, plus 1.00% (and, if the highest such rate is below
zero, the Base Rate shall be deemed to be zero). Any change in Reference Bank’s
prime rate, the Federal Funds Rate or the LIBOR Rate, respectively, shall take
effect at the opening of business on the day specified in the public
announcement of such change.
“Base Rate Loan” means a Loan that bears interest based on the Base Rate.
“Borrowing” means a Term Loan Borrowing, a Delayed Draw Term Loan Borrowing or a
CapEx Term Loan Borrowing, as the context may require.
“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Agent’s Office is located and, if such day
relates to any LIBOR Rate Loan, means any such day on which dealings in Dollar
deposits are conducted by and between banks in the London interbank market.
“CapEx Term Loan” has the meaning provided in Section 2.01(b)(iv).
“CapEx Term Loan Assets” means rolling stock assets used in the collection of
used motor oil.
“CapEx Term Loan Borrowing” means a borrowing consisting of the CapEx Term Loans
made by each of the Lenders pursuant to Section 2.01(b)(iv).
“CapEx Term Loan Commitment” has the meaning provided in Section 2.01(b)(iv).
“CapEx Term Loan Commitment Expiration Date” means the earliest of (a) the date
on which the CapEx Term Loan Commitment is reduced to $0 following the CapEx
Term Loan Borrowing on such date (b) immediately following the fourth CapEx Term
Loan Borrowing and (c) the Maturity Date.
“CapEx Term Loan Funding Date” has the meaning set forth in Section 2.01(b)(iv).
“CapEx Term Loan Lender” means each Lender with a CapEx Term Loan Commitment.
“Commitment” means, as to each Lender, its obligation to (a) make an initial
Term Loan to the Borrowers pursuant to Section 2.01(b)(i), (b) make an Initial
Delayed Draw Term Loan to the Borrowers pursuant to Section 2.01(b)(ii), (c)
make an Additional Delayed Draw Term Loan to the Borrowers pursuant to Section
2.01(b)(iii) and (d) make CapEx Loans to the Borrowers pursuant to Section
2.01(b)(iv), in an aggregate principal amount at any one time outstanding not to
exceed the amount set forth opposite such Lender’s name on Schedule 2.01 or in
the Assignment and Assumption pursuant to which such Lender becomes a party
hereto, as applicable, as such amount may be adjusted from time to time in
accordance with this Agreement.
“Fifth Amendment Date” means August 7, 2020.
“LIBOR Borrowing” means a CapEx Term Loan Borrowing comprised of LIBOR Rate
Loans.


“LIBOR Rate” means, for any one month interest period, the rate (expressed as a
percentage per annum and rounded upward, if necessary, to the next nearest 1/100
of 1%) for deposits in Dollars, for a one-month period, that appears on
Bloomberg Screen US0003M (or the successor thereto) as the London interbank
offered rate for deposits in Dollars as of 11:00 a.m., London time, as of two
Business Days prior to the commencement of such interest period (provided, that,
in no event shall such rate be less than 0.25%), which determination shall be
made by Agent and shall be conclusive in the absence of manifest error.
“LIBOR Rate Loan” means a CapEx Term Loan that bears interest at a rate based on
the LIBOR Rate.


“Loan” means an extension of credit by a Lender to the Borrower under Article II
in the form of a Term Loan (including a Delayed Draw Term Loan) or a CapEx Term
Loan.
“Outstanding Amount” means with respect to the Term Loan or any CapEx Term Loan
on any date, the aggregate outstanding principal amount thereof after giving
effect to any Borrowings and prepayments or repayments of Loans occurring on
such date.
“Required Lenders” means, as of any date of determination, (a) Lenders holding
more than 50% of the sum of the Aggregate Initial Delayed Draw Term Loan
Commitment then in effect, if any, the Aggregate Additional Delayed Draw Term
Loan Commitment then in effect, if any, the Aggregate CapEx Term Loan Commitment
then in effect, if any plus the Total Outstandings as of such date or (b) if the
Aggregate Initial Delayed Draw Term Loan Commitments, Aggregate Additional
Delayed Draw Term Loan Commitments and/or CapEx Term Loan Commitments have been
terminated or expired, Lenders holding in the aggregate more than 50% of the
Total Outstandings; provided that if there are two unaffiliated Lenders,
Required Lenders must include both such Lenders; provided further that the
Commitment of, and the portion of the Total Outstandings held or deemed held by,
any Defaulting Lender shall be excluded for purposes of making a determination
of Required Lenders.
(b)
Section 2.01(b) of the Credit Agreement is hereby amended by adding a new
subsection 2.01(b)(iv) immediately after Section 2.01(b)(iii) to read as
follows:

“(iv) Subject to the terms and conditions set forth herein, each CapEx Term Loan
Lender severally agrees to lend to the Borrowers, on the first Business Day
following the Fifth Amendment Date or any Business Day thereafter until the
CapEx Term Loan Commitment Expiration Date (each such date, a “CapEx Term Loan
Funding Date”), an aggregate amount not to exceed the amount set forth opposite
such Lender’s name in Schedule 2.01 under the heading “CapEx Term Loan
Commitment” (such amount being referred to herein as such Lender’s “CapEx Term
Loan Commitment”). Amounts borrowed under this Section 2.01(a)(iv) are referred
to as an “CapEx Term Loan.” The CapEx Term Loan Commitment of each CapEx Term
Loan Lender shall be reduced on the CapEx Term Loan Funding Date by the amount
of such CapEx Term Loan Borrowing; provided, that there shall be no more than
[four] CapEx Term Loan Funding Dates. Amounts borrowed as a CapEx Term Loan
which are repaid or prepaid may not be reborrowed.”
(c)
Section 2.02(a) of the Credit Agreement is hereby amended and restated to read
as follows:

“(a)    Each CapEx Term Loan Borrowing shall be made upon satisfaction of the
conditions set forth in Section 4.03 and the Lead Borrower’s irrevocable notice
to the Agent, which may be given by telephone. Each such notice must be received
by the Agent not later than noon ten (10) days prior to the requested date of
any such Borrowing. Each telephonic notice by the Lead Borrower pursuant to this
Section 2.02(a) must be confirmed promptly by delivery to the Agent of a written
Notice of Borrowing, appropriately completed and signed by a Responsible Officer
of the Lead Borrower. Each CapEx Term Loan Borrowing shall be in a principal
amount of $500,000 or a whole multiple of $100,000 in excess thereof (or such
lesser amount of the CapEx Term Loan Commitment as may remain on the final CapEx
Term Loan Funding Date). Each Notice of Borrowing (whether telephonic or
written) shall specify (i) the name of the applicable Borrower, (ii) the
requested date of the Borrowing (which shall be a Business Day) and (iii) the
principal amount of the Loans borrowed. All CapEx Term Loans shall be LIBOR Rate
Loans (except as provided in Section 2.07).”
(d)
Section 2.02(c) of the Credit Agreement is hereby amended and restated to read
as follows:

“(c)    Following receipt of a Notice of Borrowing, the Agent shall promptly
notify each Lender of the amount of its Applicable Percentage of the applicable
Initial Delayed Draw Term Loan, Additional Delayed Draw Term Loan or CapEx Term
Loan. Each Delayed Draw Term Loan Lender or CapEx Term Loan Lender, as
applicable, shall make the amount of its Delayed Draw Term Loan or CapEx Term
Loan available to the Agent in immediately available funds at the Agent’s Office
not later than noon on the Business Day specified in the applicable Notice of
Borrowing. Upon satisfaction of the applicable conditions set forth in Section
4.01, in the case of the initial Term Loan Borrowing, Section 4.02, in the case
of a Delayed Draw Term Loan Borrowing and Section 4.03 in the case of a CapEx
Term Loan Borrowing, the Agent shall make all funds so received available to the
Borrowers in like funds as received by the Agent either by (i) crediting the
account of the Lead Borrower on the books of Encina with the amount of such
funds or (ii) wire transfer of such funds, in each case in accordance with
instructions provided to (and reasonably acceptable to) the Agent by the Lead
Borrower.”
(e)
Section 2.04(b) of the Credit Agreement is hereby amended by adding the
following new sentence to the end thereof to read as follows:

“Notwithstanding anything herein to the contrary, the reinvestment rights set
forth above shall not apply with respect to CapEx Term Loan Assets and any
Prepayment Event arising from CapEx Term Loan Assets shall be applied in
accordance with Section 2.04(c).
(f)
Section 2.04(c) of the Credit Agreement is hereby amended and restated to read
as follows:

“(c)    Any prepayments pursuant to Section 2.04 (other than from proceeds of
CapEx Term Loan Assets) shall be applied first, to the Term Loan (on a pro rata
basis to the initial Term Loan and any Initial Delayed Draw Term Loan and any
Additional Delayed Draw Term Loan, if applicable) to prepay all remaining
installments thereof, pro rata against all such scheduled installments based
upon the respective amounts thereof and second, to the CapEx Loans Term Loan (on
a pro rata basis) to prepay all remaining installments thereof, pro rata against
all such scheduled installments based upon the respective amounts thereof. Any
prepayments pursuant to Section 2.04 in respect of proceeds of any CapEx Term
Loan Asset shall be applied first, to the CapEx Term Loan advanced against such
CapEx Term Loan Asset to prepay all remaining installments thereof, pro rata
against all such scheduled installments based upon the respective amounts
thereof, second, to all other CapEx Loans (on a pro rata basis) to prepay all
remaining installments thereof, pro rata against all such scheduled installments
based upon the respective amounts thereof, and third, to the Term Loan (on a pro
rata basis to the initial Term Loan and any Initial Delayed Draw Term Loan and
any Additional Delayed Draw Term Loan, if applicable) to prepay all remaining
installments thereof, pro rata against all such scheduled installments based
upon the respective amounts thereof.
(g)
Section 2.06(a) of the Credit Agreement is hereby amended and restated to read
as follows:

“(a) With respect to each CapEx Term Loan Borrowing, the Borrowers shall repay
such CapEx Term Loan Borrowing in equal installments on each Interest Payment
Date immediately following such CapEx Term Loan Borrowing, in an amount equal to
the amount of such CapEx Term Loan Borrowing multiplied by a fraction the
numerator of which is one (1) and the denominator of which is forty-eight (48).
To the extent not previously repaid, all CapEx Term Loans shall be paid in full
by the Borrowers in Dollars on the Maturity Date.”
(h)
Section 2.07(a) of the Credit Agreement is hereby amended and restated to read
as follows:

“(a)    Subject to the provisions of Section 2.07(b) below, the Term Loan shall
bear interest on the outstanding principal amount thereof at the rate per annum
indicated in the Pricing Grid and determined in accordance with the definition
thereof and the CapEx Term Loans shall bear interest on the outstanding
principal amount thereof at the rate per annum equal to the LIBOR Rate plus
7.00% (or, to the extent LIBOR Rate Loans are not available pursuant to Sections
3.02, 3.03 or 3.04, the Base Rate plus 6.00%) (the “Applicable Rate”).”
(i)
Section 2.09 of the Credit Agreement is hereby amended by adding the following
new sentences to the end thereof to read as follows:

“All computations of interest when the Base Rate is determined by Reference
Bank’s “prime rate” shall be made on the basis of a year of 365 or 366 days, as
the case may be, and actual days elapsed. All other computations of interest
that are LIBOR Rate Loans shall be made on the basis of a 360-day year and
actual days elapsed.”
(j)
Sections 3.02, 3.03 and 3.04(a) of the Credit Agreement are hereby amended and
restated to read as follows:



“3.02 Illegality. If any Lender determines that any Law has made it unlawful, or
that any Governmental Authority has asserted that it is unlawful, for any Lender
or its applicable Lending Office to make, maintain or fund LIBOR Rate Loans, or
to determine or charge interest rates based upon the LIBOR Rate, or any
Governmental Authority has imposed material restrictions on the authority of
such Lender to purchase or sell, or to take deposits of, Dollars in the London
interbank market, then, on notice thereof by such Lender to the Lead Borrower
through the Agent, (i) any obligation of such Lender to make LIBOR Rate Loans
shall be suspended, and (ii) if such notice asserts the illegality of such
Lender making or maintaining Base Rate Loans, the interest rate on which is
determined by reference to the LIBOR Rate component of the Base Rate, the
interest rate on which Base Rate Loans of such Lender shall, if necessary to
avoid such illegality, be determined by the Agent without reference to the LIBOR
Rate component of the Base Rate, in each case, until such Lender notifies the
Agent and the Lead Borrower that the circumstances giving rise to such
determination no longer exist. Upon receipt of such notice, (x) the Borrowers
shall, upon demand from such Lender (with a copy to the Agent), prepay or, if
applicable, immediately convert all LIBOR Rate Loans of such Lender to Base Rate
Loans (the interest rate on which Base Rate Loans of such Lender shall, if
necessary to avoid such illegality, be determined by the Agent without reference
to the LIBOR Rate component of the Base Rate), if such Lender may not lawfully
continue to maintain such LIBOR Rate Loans and (y) if such notice asserts the
illegality of such Lender determining or charging interest rates based upon the
LIBOR Rate, the Agent shall during the period of such suspension compute the
Base Rate applicable to such Lender without reference to the LIBOR Rate
component thereof until the Agent is advised in writing by such Lender that it
is no longer illegal for such Lender to determine or charge interest rates based
upon the LIBOR Rate. Upon any such prepayment or conversion, the Borrowers shall
also pay accrued interest on the amount so prepaid or converted.”
“3.03 Inability to Determine Rates. If the Required Lenders determine that for
any reason in connection with any LIBOR Rate Loan that (a) Dollar deposits are
not being offered to banks in the London interbank market for the applicable
amount of such LIBOR Rate Loan, (b) adequate and reasonable means do not exist
for determining the LIBOR Rate with respect to a proposed LIBOR Rate Loan, or
(c) the LIBOR Rate with respect to a proposed LIBOR Rate Loan does not
adequately and fairly reflect the cost to such Lenders of funding such Loan, the
Agent will promptly so notify the Lead Borrower and each Lender. Thereafter, (x)
the obligation of the Lenders to make or maintain LIBOR Rate Loans shall be
suspended and LIBOR Rate Loans shall be converted to Base Rate Loans, and (y) in
the event of a determination described in the preceding sentence with respect to
the LIBOR Rate component of the Base Rate, the utilization of the LIBOR Rate
component in determining the Base Rate shall be suspended, in each case until
the until the Agent (upon the instruction of the Required Lenders) revokes such
notice. Upon receipt of such notice, the Lead Borrower may revoke any pending
request for a Borrowing of LIBOR Rate Loans or, failing that, will be deemed to
have converted such request into a request for a Borrowing of Base Rate Loans in
the amount specified therein.”


“3.04(a) Increased Costs Generally. If any Change in Law shall:
(i)    impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement reflected in the LIBOR Rate);
(ii)    subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or
(iii)    impose on any Lender or the London interbank market any other
condition, cost or expense affecting this Agreement or LIBOR Rate Loans made by
such Lender;
and the result of any of the foregoing shall be to increase the cost to such
Lender of making, converting to, or maintaining any LIBOR Rate Loan (or of
maintaining its obligation to make any such Loan), or to reduce the amount of
any sum received or receivable by such Lender hereunder (whether of principal,
interest or any other amount) then, upon request of such Lender, the Loan
Parties will pay to such Lender such additional amount or amounts as will
compensate such Lender for such additional costs incurred or reduction
suffered.”
(k)
The Credit Agreement is hereby amended by adding a new Section 3.04(e) to the
end thereof to read as follows:

“(e)    Reserves on LIBOR Rate Loans. The Borrowers shall pay to each Lender, as
long as such Lender shall be required to maintain reserves with respect to
liabilities or assets consisting of or including Eurocurrency funds or deposits
(currently known as “Eurocurrency liabilities”), additional interest on the
unpaid principal amount of each LIBOR Rate Loan equal to the actual costs of
such reserves allocated to such Loan by such Lender (as determined by such
Lender in good faith, which determination shall be conclusive), which shall be
due and payable on each date on which interest is payable on such Loan, provided
the Lead Borrower shall have received at least 10 days’ prior notice (with a
copy to the Agent) of such additional interest from such Lender. If a Lender
fails to give notice 10 days prior to the relevant Interest Payment Date, such
additional interest shall be due and payable 10 days from receipt of such
notice.”
(l)
The Credit Agreement is hereby amended by adding a new Section 4.03 to the end
thereof to read as follows:

“4.03    Conditions to each CapEx Term Loan Borrowing. The obligation of each
CapEx Term Loan Lender to honor any Request for Credit Extension with respect to
CapEx Term Loan Borrowing is subject to the following conditions precedent:


(a)    The representations and warranties of each Loan Party contained in
Article V or in any other Loan Document, or which are contained in any document
furnished at any time under or in connection herewith or therewith, shall be
true and correct in all material respects on and as of the date of such Credit
Extension, except (i) to the extent that such representations and warranties
specifically refer to an earlier date, in which case they shall be true and
correct as of such earlier date, (ii) in the case of any representation and
warranty qualified by materiality, they shall be true and correct in all
respects and (iii) for purposes of this Section 4.03, the representations and
warranties contained in subsections (a) and (b) of Section 5.05 shall be deemed
to refer to the most recent statements furnished pursuant to clauses (a) and
(b), respectively, of Section 6.01.
(b)    No Default or Event of Default shall exist, or would result from such
proposed Credit Extension or from the application of the proceeds thereof.
(c)    The Agent and shall have received a Request for Credit Extension in
accordance with the requirements hereof.
(d)     No event or circumstance which could reasonably be expected to result in
a Material Adverse Effect shall have occurred.
(e)    The Borrowers shall have provided and identified to the Agent, in detail
reasonably satisfactory to the Agent, (i) the use of proceeds of such CapEx Term
Loan Borrowing, which shall consist solely of the purchase of rolling stock
assets used in the collection of used motor oil, (ii) appropriate back-up detail
for such use of proceeds including copies of original vendor invoice and updated
vehicle listings and (iii) evidence that that the proposed CapEx Term Loan
Borrowing will not exceed 80% of the hard equipment cost set forth on such
vendor invoice (which for the avoidance of doubt, shall exclude the value of any
fixtures, furniture and equipment, miscellaneous lots, any “soft” costs included
in the vendor invoice and any equipment subject to a security interest in favor
of any Person other than Agent).
(f)    (i) For the 30 consecutive day period ending on the date of the CapEx
Term Loan Borrowing, Borrowers shall have maintained daily Availability greater
than $1,000,000 and (ii) after giving pro forma effect to such CapEx Term Loan
Borrowing, Borrowers shall have Availability greater than $1,000,000.
(g)    The Borrowers shall have provided Agent with evidence satisfactory to
Agent that Agent will have a first priority perfected lien in all rolling stock
collection assets and other assets acquired with the CapEx Term Loans.
Each Request for Credit Extension submitted by the Lead Borrower shall be deemed
to be a representation and warranty by the Borrowers that the conditions
specified in Sections 4.03 have been satisfied on and as of the date of the
applicable Credit Extension.”
(m)
Section 7.11 of the Credit Agreement is hereby amended by adding the following
new sentence to the end thereof to read as follows:

“Notwithstanding anything herein to the contrary, the proceeds of each CapEx
Tern Loan Borrowing shall be used solely to fund the purchase of the assets
described in the invoice delivered to Agent under Section 4.03(e).”


(n)
Section 11.01 of the Credit Agreement is hereby amended by adding a new
subsection 11.01(o) to the end thereof to read as follows:



“(o) No amendment or waiver shall, unless signed by Agent and each CapEx Term
Loan Lender directly affected thereby (or by Agent with the consent of each
CapEx Term Loan Lender directly affected thereby in addition to the Required
Lenders (or by Agent with the consent of the Required Lenders and Borrower
Representative): (i) amend or waive compliance with the conditions precedent to
the obligations of Lenders to make any CapEx Term Loan in Section 4.03; (ii)
waive any Default or Event of Default for the purpose of satisfying the
conditions precedent to the obligations of any CapEx Term Loan Lender to make
any CapEx Term Loan in Section 4.03; or (iii) amend or waive this Section
10.01(o) or the definitions of the terms used in this Section 10.01(o) insofar
as the definitions affect the substance of this Section 10.01(o).”
(o)
Schedule 2.01 of the Credit Agreement is amended by adding the following line
items to the end thereof:

“CapEx Term Loan Commitment
Lender                 Amount Applicable Percentage
Encina Business Credit SPV, LLC $2,000,000 100%”


2.Conditions. The effectiveness of this Agreement is subject to the satisfaction
of the following conditions precedent:
a.    the execution and delivery of this Agreement by each Loan Party, Agent and
the Lenders;
b.    the truth and accuracy of the representations and warranties contained in
Section 3 hereof; and
c.    the Borrowers shall have paid the Agent, for the ratable benefit of the
CapEx Term Lenders, an amendment closing fee equal to $20,000.


3.Representations and Warranties. Each Loan Party hereby represents and warrants
to Agent and each Lender as follows:


a.    the execution, delivery and performance by such Loan Party of this
Agreement has been duly authorized by all necessary corporate or other
organizational action, and does not and will not (a) contravene the terms of any
of such Person’s Organization Documents; (b) conflict with or result in any
breach, termination, or contravention of, or constitute a default under, or
require any payment to be made under (i) any Material Contract or any Material
Indebtedness to which such Person is a party or affecting such Person or the
properties of such Person or any of its Subsidiaries or (ii) any order,
injunction, writ or decree of any Governmental Authority or any arbitral award
to which such Person or its property is subject; (c) result in or require the
creation of any Lien upon any asset of such Loan Party (other than Liens in
favor of the Agent under the Security Documents); or (d) violate any Law;
b.    such Loan Party has all requisite power and authority to execute, deliver
and perform its obligations under this Agreement and the Credit Agreement, as
amended hereby;
c.    this Agreement constitutes a legal, valid and binding obligation of such
Loan Party, enforceable against such Loan Party in accordance with its terms,
subject to applicable bankruptcy, insolvency, reorganization, moratorium or
other laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law;
d.    after giving effect to this Agreement and the transactions contemplated
hereby, each of the representations and warranties of such Loan Party contained
herein, in Article V of the Credit Agreement or in any other Loan Document are
true and correct in all material respects on and as of the date hereof, except
(i) to the extent that such representations and warranties specifically refer to
an earlier date, in which case they shall be true and correct as of such earlier
date, (ii) in the case of any representation and warranty qualified by
materiality, they shall be true and correct in all respects and (iii) for
purposes of this Section 3(d), the representations and warranties contained in
subsections (a) and (b) of Section 5.05 of the Credit Agreement shall be deemed
to refer to the most recent statements furnished pursuant to clauses (a) and
(b), respectively, of Section 6.01 of the Credit Agreement; and
e.    after giving effect to this Agreement, no Default or Event of Default has
occurred and is continuing or would result from the transactions contemplated
hereby.


4.No Modification. Except as expressly set forth herein, nothing contained
herein shall be deemed to constitute a waiver of compliance with any term or
condition contained in the Credit Agreement or any of the other Loan Documents
or constitute a course of conduct or dealing among the parties. Except as
expressly stated herein, the Agent and Lenders reserve all rights, privileges
and remedies under the Loan Documents. Except as amended or consented to hereby,
the Credit Agreement and other Loan Documents remain unmodified and in full
force and effect. All references in the Loan Documents to the Credit Agreement
shall be deemed to be references to the Credit Agreement as modified hereby.
This Agreement shall constitute a Loan Document.


5.Counterparts. This Agreement may be executed in counterparts (and by different
parties hereto in different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract. This Agreement and the other Loan Documents constitute the entire
contract among the parties relating to the subject matter hereof and supersede
any and all previous agreements and understandings, oral or written, relating to
the subject matter hereof. Except as provided in Section 2, this Agreement shall
become effective when it shall have been executed by the Agent and when the
Agent shall have received counterparts hereof that, when taken together, bear
the signatures of each of the other parties hereto. Delivery of an executed
counterpart of a signature page of this Agreement by telecopy, pdf or other
electronic transmission shall be as effective as delivery of a manually executed
counterpart of this Agreement.
6.Successors and Assigns. The provisions of this Agreement shall be binding upon
and inure to the benefit of the parties hereto and their respective successors
and assigns permitted hereby, except that no Loan Party may assign or otherwise
transfer any of its rights or obligations hereunder or under any other Loan
Document without the prior written consent of the Agent and each Lender.


7.Governing Law. This Agreement and any claims, controversy, dispute or cause of
action (whether in contract or tort or otherwise) based upon, arising out of or
relating to this Agreement and the transactions contemplated hereby shall be
governed by, and construed in accordance with, the law of the State of Illinois.


8.Severability. If any provision of this Agreement is held to be illegal,
invalid or unenforceable, (a) the legality, validity and enforceability of the
remaining provisions of this Agreement shall not be affected or impaired thereby
and (b) the parties shall endeavor in good faith negotiations to replace the
illegal, invalid or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.


9.Section Headings. Section headings herein are included for convenience of
reference only and shall not affect the interpretation of this Agreement.


10.Reaffirmation. Each of the Loan Parties as debtor, grantor, pledgor,
guarantor, assignor, or in other any other similar capacity in which such Loan
Party grants liens or security interests in its property or otherwise acts as
accommodation party or guarantor, as the case may be, hereby (i) ratifies and
reaffirms all of its payment and performance obligations, contingent or
otherwise, under each of the Loan Documents to which it is a party (after giving
effect hereto) and (ii) to the extent such Loan Party granted liens on or
security interests in any of its property pursuant to any such Loan Document as
security for or otherwise guaranteed the Borrower’s Obligations under or with
respect to the Loan Documents, ratifies and reaffirms such guarantee and grant
of security interests and liens and confirms and agrees that such security
interests and liens hereafter secure all of the Obligations as amended hereby.
Each of the Loan Parties hereby consents to this Agreement and acknowledges that
each of the Loan Documents remains in full force and effect and is hereby
ratified and reaffirmed. The execution of this Agreement shall not operate as a
waiver of any right, power or remedy of the Agent or Lenders, constitute a
waiver of any provision of any of the Loan Documents or serve to effect a
novation of the Obligations.
11.Release of Claims.     In consideration of the Lenders’ and the Agent’s
agreements contained in this Agreement, each Loan Party hereby irrevocably
releases and forever discharge the Lenders and the Agent and their affiliates,
subsidiaries, successors, assigns, directors, officers, employees, agents,
consultants and attorneys (each, a “Released Person”) of and from any and all
claims, suits, actions, investigations, proceedings or demands, whether based in
contract, tort, implied or express warranty, strict liability, criminal or civil
statute or common law of any kind or character, known or unknown, which such
Loan Party ever had or now has against Agent, any Lender or any other Released
Person which relates, directly or indirectly, to any acts or omissions of Agent,
any Lender or any other Released Person relating to the Credit Agreement or any
other Loan Document on or prior to the date hereof.
12.Post-Closing Obligations.     Within 30 days after the date of this
Agreement, the Loan Parties shall deliver to the Agent such amendments to the
Mortgages and related documentation as Agent shall require.


   


[Signature pages follow.]



IN WITNESS WHEREOF, each of the undersigned has executed this Agreement as of
the date set forth above.




Lead Borrower:
VERTEX ENERGY OPERATING, LLC
By: /s/ Chris Carlson    
Chris Carlson
Chief Financial Officer    
Additional Borrowers:
BANGO OIL LLC


By: /s/ Chris Carlson
Chris Carlson 
Chief Financial Officer 


VERTEX RECOVERY MANAGEMENT LA, LLC
By: /s/ Chris Carlson
Chris Carlson 
Chief Financial Officer 
VERTEX REFINING NV, LLC
By: /s/ Chris Carlson
Chris Carlson 
Chief Financial Officer 
VERTEX REFINING LA, LLC
By: /s/ Chris Carlson
Chris Carlson 
Chief Financial Officer 
 
VERTEX II GP, LLC
By: /s/ Chris Carlson
Chris Carlson 
Chief Financial Officer 
VERTEX MERGER SUB, LLC
By: /s/ Chris Carlson
Chris Carlson 
Chief Financial Officer 
VERTEX ACQUISITION SUB, LLC
By: /s/ Chris Carlson
Chris Carlson 
Chief Financial Officer 
CEDAR MARINE TERMINALS, LP
By: /s/ Chris Carlson
Chris Carlson 
Chief Financial Officer 
CROSSROAD CARRIERS, L.P.
By: /s/ Chris Carlson
Chris Carlson 
Chief Financial Officer 
VERTEX RECOVERY, L.P.
By: /s/ Chris Carlson
Chris Carlson 
Chief Financial Officer 
H&H OIL, L.P.
By: /s/ Chris Carlson
Chris Carlson 
Chief Financial Officer 
 
VERTEX RECOVERY MANAGEMENT, LLC
By: /s/ Chris Carlson
Chris Carlson 
Chief Financial Officer 
 
 



VERTEX ENERGY, INC., as Parent and as a Guarantor


By: /s/ Chris Carlson
Chris Carlson
Chief Financial Officer

AGENT:


ENCINA BUSINESS CREDIT, LLC, as Agent


By: /s/ Dan Ross
Daniel Ross
Title:    Its Duly Authorized Signatory









ENCINA BUSINESS CREDIT, LLC, as Agent


By: /s/ Dan Ross
Daniel Ross
Title:    Its Duly Authorized Signatory












US-DOCS\116963383.2